DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/29/2022.
Claims 1, and 10 are amended.
Claims 16-20 are cancelled.
Claims 1-15 and 21-25 are pending.
Claims 1-15 and 21-25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
112
Applicant presents paragraph 47 as disclosure support for the limitation “wherein decrypting the encrypted payment key of the current version of the payment application (1) requires (2) determining whether a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed (3) and the checksum of the current version (4) of the payment application are equal”. Examiner disagrees.
¶ 47 states “a provisioning server can encode the cryptographic payment key by XORing the payment key with a checksum of the mobile payment application. When generating a cryptogram to be used in a transaction, the mobile payment application can recover the correct cryptographic payment key by XORing the encrypted key with a dynamically calculated checksum of the mobile payment application. The correct cryptographic payment key will be recovered only if calculated checksum and expected checksum are equal. Thus, a valid cryptogram can only be calculated by a genuine application.”
First, this limitation is directed at the function of a “provisioning server”. The provided paragraph describes the function of a mobile payment application recovering the key from an encrypted key with a calculated checksum, not the provisioning server the claim limitations are directed towards (1). The provided paragraph claims the key is only recovered if the checksums are equal. The paragraph does not make such a determination, the disclosure recites a conditional statement, “The correct cryptographic payment key will be recovered only if calculated checksum and expected checksum are equal”, meaning an incorrect checksum in possible. The paragraph also does not say a determination is required(2). The paragraph discusses a “dynamically calculated checksum of the mobile payment application (3) but not “a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed”. 
Finally, the disclosure does not explain what the “expected checksum” is, it is only mentioned once in the entire disclosure but a “a checksum of a valid/current version of the mobile payment app” is mentioned several times. In the limitations, Applicant has renamed the unexplained “expected checksum” to be “the checksum of the current version of the payment application” (4). There is no support for the proffered amendment. 
103
Grab discloses wherein decrypting the encrypted key of the current version of the transaction requires determining whether a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed and the checksum of the current version of the payment application are equal; and (¶ 66);
Claim Interpretation - According to the disclosure (¶ 17-21, 46-48, 73, 87, 88), “Unless the payment application decrypts the encrypted payment key using the checksum of the valid/current version of the mobile payment app, the decoded payment key will not be valid,… decrypting the encrypted payment key using the checksum of the payment application to obtain a decrypted payment key, generating a cryptogram for use in a secure transaction by the payment application using the decrypted payment key,… decrypting the encrypted payment key may include decrypting the encrypted payment key using a combination of the checksum of the payment application and the PIN to obtain the decrypted payment key… The payment application 200 decrypts the encrypted payment key using the checksum to obtain a decrypted payment key (block 726). In some embodiments, the payment key may also be decrypted using a PIN entered by a user.” 
Grab- The individual pieces of application identifier data represent information about an aspect of an application that remains static throughout all instances where the application is deployed. Information may also be included that can be used to verify some or all of the files of the application such as a checksum or hash of part or all of a file. As discussed below, the information can be used to verify that the files deployed with an application on a device are identical. to the files that were originally submitted for certification and issuance of the application ID, i.e., that they were not tampered with, altered, or an unauthorized version of the application. (¶ 66)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite “wherein decrypting the encrypted key of the current version of the transaction requires determining whether a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed and the checksum of the current version of the payment application are equal”. According to the disclosure (¶ 17-21, 46-48, 70, 73, 87, 88), “Unless the payment application decrypts the encrypted payment key using the checksum of the valid/current version of the mobile payment app, the decoded payment key will not be valid,… decrypting the encrypted payment key using the checksum of the payment application to obtain a decrypted payment key, generating a cryptogram for use in a secure transaction by the payment application using the decrypted payment key,… decrypting the encrypted payment key may include decrypting the encrypted payment key using a combination of the checksum of the payment application and the PIN to obtain the decrypted payment key… The payment application 200 decrypts the encrypted payment key using the checksum to obtain a decrypted payment key (block 726). In some embodiments, the payment key may also be decrypted using a PIN entered by a user.” The disclosure does not include any recitation that in decrypting the encrypted key of the current version of the transaction  it is required a determination be made as to whether a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed and the checksum of the current version of the payment application are equal. The specification does not provide support for this limitation and requirement. Dependent claims 2-9, 21 and 22 are therefore rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (2013/0054960) (“Grab”), and further in view of  Marsyla (2016/0224979) (“Marsyla”).
Regarding claims 1 and 10, Grab discloses receiving, by a provisioning server, a request from an application installed on a mobile computing device, wherein the request is for a key to perform one or more transactions, and wherein the application is associated with a particular version (¶ 66, 99, 103, 104);
Grab-Application identifier data that is associated with each application ID can include (but is not limited to): application name, application version, and application vendor or developer….The process 160 commences when a session manager receives (162) a request from an application to access a target library. The session manager verifies (164) the target library using the library manifest. As discussed above, the library manifest can contain a hash, signature, or other information that can be used to reliably identify shared libraries on a user device. In Some embodiments of the invention, the manifest may be encrypted with a symmetric manifest key and signed with an asymmetric private key. The session manager can use the manifest key to decrypt the manifest and corresponding asymmetric public key to validate the signature of the manifest. T (¶ 66, 104);

obtaining, by the provisioning server, a checksum of a current version of the application from a network node operated by a publisher of the application (¶ 99- 104); 
Claim interpretation- According to the specification and drawings(Figure 4, 5; ¶ 54, 70, 76-80), “The provisioning server 300 may, for example, obtain the checksum of each supported version of a mobile payment server from a network node operated by a publisher of the payment application… when the payment application 200 is used in a transaction, the payment application 200 may first generate a checksum of itself (block 34). To secure against unauthorized checksum generation by the payment application 200, it may be desirable for the checksum generation code in the payment application to be coded in a native language, such as C or C++ which is harder to tamper with than if the checksum generation code were implemented in a language, such as Java.” The disclosure does not describe the entity that is a “publisher” but the payment application, on the host device that stores the payment application, does generate the checksum. Therefore, for the purpose of claim interpretation, the “network node operated by a publisher of the payment application” is the host device. 
Grab- The authentication server can authenticate (153) the application using the application ID. In many embodiments, the user device provides information describing the application to the authentication server in conjunction with the application ID and the authentication server can match the description and the application ID against stored information using an authentication application. In many embodiments, the description includes (but is not limited to) a checksum, a cryptographic hash and/or any other piece of information derived from one or more files that make up the application. (¶99, 102);

generating, by the provisioning server, the key(¶ 101, 103-105);; 
Grab-when an application authenticates a target shared library, a session manager negotiates (166) a session token key with the target shared library and issues an encrypted session token to the client application giving the application rights to access the library. (¶103, 104);

encrypting, by the provisioning server, the key  for transmission to the application by using the checksum of the current version of the application,  (¶ 60, 66, 84, 85, 99, 104, 105)
Grab-the library manifest can contain a hash, signature, or other information that can be used to reliably identify shared libraries on a user device. In Some embodiments of the invention, the manifest may be encrypted with a symmetric manifest key and signed with an asymmetric private key. The session manager can use the manifest key to decrypt the manifest and corresponding asymmetric public key to validate the signature of the manifest. The session manager can take a hash or signature of the target library and compare the value against the manifest in order to verify the library… when an application authenticates a target shared library, a session manager negotiates (166) a session token key with the target shared library and issues an encrypted session token to the client application giving the application rights to access the library. Any of a variety of methods can be used to negotiate a session token key so long as a trust relationship can be established between a session manager and target library, including (but not limited to) public key-private key encryption. (¶ 104, 105);

wherein decrypting the encrypted key of the current version of the transaction requires determining whether a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed and the checksum of the current version of the payment application are equal; and (¶ 66);
Claim Interpretation - According to the disclosure (¶ 17-21, 46-48, 73, 87, 88), “Unless the payment application decrypts the encrypted payment key using the checksum of the valid/current version of the mobile payment app, the decoded payment key will not be valid,… decrypting the encrypted payment key using the checksum of the payment application to obtain a decrypted payment key, generating a cryptogram for use in a secure transaction by the payment application using the decrypted payment key,… decrypting the encrypted payment key may include decrypting the encrypted payment key using a combination of the checksum of the payment application and the PIN to obtain the decrypted payment key… The payment application 200 decrypts the encrypted payment key using the checksum to obtain a decrypted payment key (block 726). In some embodiments, the payment key may also be decrypted using a PIN entered by a user.”
Grab- The individual pieces of application identifier data represent information about an aspect of an application that remains static throughout all instances where the application is deployed. Information may also be included that can be used to verify some or all of the files of the application such as a checksum or hash of part or all of a file. As discussed below, the information can be used to verify that the files deployed with an application on a device are identical. to the files that were originally submitted for certification and issuance of the application ID, i.e., that they were not tampered with, altered, or an unauthorized version of the application. (¶ 66);

transmitting, by the provisioning server via a computer network, the encrypted key to the application on the mobile computing device; and Page 2 of 20 4840-4850-0950 viReply to Office Action of: 01/07/2021(¶ 66, 99, 103-105);
Grab- a session manager negotiates (166) a session token key with the target shared library and issues an encrypted session token to the client application giving the application rights to access the library. (¶ 105);

wherein the encrypted payment key enables the current version, but not other versions, of the application on the mobile computing device to perform the one or more  transactions by decoding the encrypted key. (¶ 38, 66, 99-105);
Grab- The server determines (154) whether the application is the current version. As indicated above, the application version can be used in a variety of ways, including being contained in the provisioning data or being associated with an application ID…Thus, an outdated instance of an application can be detected by extracting the version from the provisioning data, or by its application ID when the version is associated with the application ID… the information can be used to verify that the files deployed with an application on a device are identical. to the files that were originally submitted for certification and issuance of the application ID, i.e., that they were not tampered with, altered, or an unauthorized version of the application…  the server will typically have the cryptographic data associated with the application ID to decrypt the provisioning data received from the user device and extract the application ID within. (¶ 66, 98, 100, 101);

Grab does not disclose a payment application, a payment key and payment transaction, wherein the encrypting includes performing a bitwise logical operation on the checksum of the current version of the payment application and the payment key, the one or more payment transactions. 
Marsyla teaches a payment application a payment key and payment transaction, wherein the encrypting includes performing a bitwise logical operation on the checksum of the current version of the payment application and the payment key (¶ 34, 41, 46-48, 53, 55, 57, 60, 62, 66, 68)
Marsyla- Once we have combined our Hidden Key 304 and our Random Key 301, we have 8-bits of random data that we can use for scrambling each character of our Encrypted XOR 303 data. …Second, if Merchant 103 has provided a mobile application that allows purchases to be made, Secure Device 100 will communicate with software embedded within the mobile application to send and receive information over Connector 520 and the audio port of Mobile Device 525. The mobile application on Mobile Device 525 is then responsible for forwarding the encrypted payment information to Merchant 103 using an internet connection from Mobile Device 525. (¶ 3446, 66)

wherein decrypting the encrypted payment key of the current version of the payment application requires determining whether a dynamically calculated checksum of the payment application calculated when the one or more payment transactions are performed and the checksum of the current version of the payment application are equal (¶ 46-48);
Marsyla - The Checksum 207 is a hash, or digest, of the Transaction Data 206 and provides a mechanism for detecting any unauthorized modification of the Transaction Data 206.The Checksum 207 that is included with the message is only part of a larger checksum, typically 32-bits of a 128-bit MD5 digest hash of the transaction data. A small part of the Hidden Shift Key 209 is used to determine which 32-bit subset of the full 128-bit checksum is actually included in the message. (¶ 46, 47)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grab and Marsyla in order to provide further protection for user credentials by encrypting financial transaction data (Marsyla; ¶ 1-6).
 Regarding claim 4, Marsyla teaches wherein the bitwise logical operation is an exclusive OR (XOR) operation (¶ 34, 41, 46-48, 53, 55, 57, 60, 62, 66, 68).  
Regarding claim 6, Marsyla teaches wherein the recovered payment key is obtained by performing an XOR operation on the encrypted payment key, an encoded checksum of the particular version of the payment application, and a personal identification number (PIN) obtained from a user of the mobile computing device (¶ 34, 41, 46-48, 53, 55, 57, 60, 62, 66, 68).  
Regarding claims 7 and 11, Grab discloses wherein the transaction request further includes an encoded checksum of the particular version of the payment application installed on the mobile computing device, wherein the encoded checksum is obtained from an operating system component of the mobile computing device (¶ 66, 99, 103, 104).
Claims 2, 3, 8, 9, 12, 14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (20130054960) (“Grab”), in view of  Marsyla (20160224979) (“Marsyla”) and further in view of  Daniels et al.  (20040250028) (“Daniels”).
Regarding claims 2 and 12, neither Grab nor Marsyla teaches receiving, by the provisioning server, a version number of the particular version of the payment application installed on the mobile computing device; determining, by the provisioning server, whether the version number of the particular version of the payment application installed on the mobile computing device matches the version number of the current version of the payment application; and based on determining that the version number of the particular version of the payment application installed on the mobile computing device does not match the version number of the current version, generating, by the provisioning server, a notification for the mobile computing device that specifies to update the payment application to the current version of the payment application.  Daniels teaches  receiving, by the provisioning server, a version number of the particular version of the payment application installed on the mobile computing device (¶ 35-36); determining, by the provisioning server, whether the version number of the particular version of the payment application installed on the mobile computing device matches the version number of the current version of the payment application (¶ 35, 39-41); and based on determining that the version number of the particular version of the payment application installed on the mobile computing device does not match the version number of the current version, generating, by the provisioning server, a notification for the mobile computing device that specifies to update the payment application to the current version of the payment application (¶ 34, 35, 46, 58, 59).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grab, Marsyla and Daniels in order to determine valid data to avoid data errors (Daniels; ¶ 1-3).
Regarding claim 3, Daniels teaches in response to determining that the version number of the particular version of the payment application installed on the mobile computing device is not the current version, invalidating, by the provisioning server, one or more encrypted payment keys that were previously transmitted to the payment application (¶ 27, 35, 40, 53, 54).  
Regarding claim 8, Daniels teaches wherein the checksum of the current version of the payment application is encoded, and wherein generating the transaction response includes: comparing the encoded checksum of the particular version of the payment application installed on the mobile computing device to the encoded checksum of the current version of the payment application (¶ 31, 39, 40-45, 48, 52).
Regarding claim 9, Daniels teaches wherein the checksum is encoded by a protected operating system component of an operating system on the mobile computing device on which the payment application is running, and wherein the encoded checksum of the current version of the payment application is obtained from the protected operating system component, and wherein the payment key is encrypted by the provisioning server using the encoded checksum (¶ 31, 34, 39-45, 48, 52).
Regarding claim 14, Daniels teaches wherein an encoded checksum of the particular version of the payment application that is used to obtain the recovered payment key is obtained from an operating system component on the mobile computing device (¶ 24, 25, 31, 34, 39-45, 48, 49, 52).
Regarding claim 23, Daniels teaches comparing the encoded checksum of the particular version of the payment application installed on the mobile computing device to the encoded checksum of the current version of the payment application (¶ 31, 34, 39-45, 48, 52).
Regarding claim 24, Daniels teaches receiving, by a provisioning server, a version number of the particular version of the payment application installed on the mobile computing device (¶ 31-35, 39-45, 48, 52).
Regarding claim 25, Daniels teaches determining, by the provisioning server, whether the version number of the particular version of the payment application installed on the mobile computing device matches the version number of the current version of the payment application (¶ 31-35, 39-45, 48, 52).
Claims 5, 13, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (20130054960) (“Grab”), in view of  Marsyla (20160224979) (“Marsyla”) and further in view of  Hird et al.  (20150019442) (“Hird”).
Regarding claim 5, neither Grab nor Marsyla teaches receiving, by the provisioning server from the payment application, a transaction request that includes a cryptogram, wherein the cryptogram is generated using a recovered payment key; and transmitting, from the provisioning server to the payment application, a transaction response that indicates that the transaction request was successful, wherein the transaction response is generated based on analyzing the cryptogram included in the transaction request.  Hird teaches receiving, by the provisioning server from the payment application, a transaction request that includes a cryptogram, wherein the cryptogram is generated using a recovered payment key (¶ 48, 52, 54, 67, 78, 86); and transmitting, from the provisioning server to the payment application, a transaction response that indicates that the transaction request was successful, wherein the transaction response is generated based on analyzing the cryptogram included in the transaction request (¶ 49, 61, 64, 67, 78, 86; claim 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grab, Marsyla and Hird in order to protect transaction data from attacks (Hird; ¶ 3, 4, 67, 89).
Regarding claim 13, Marsyla teaches an encoded checksum of the particular version of the payment application (¶ 34, 41, 46-48, 53, 55, 57, 60, 62, 66, 68). Hird teaches wherein the recovered payment key used to generate the cryptogram is obtained by performing an XOR operation on the encrypted payment key, and a person identification number (PIN) obtained from a user of the mobile computing device (¶ 53, 61, 76-78, 87-89).  
Regarding claim 15, Grab discloses and an encoded checksum of the current version of the payment application matching, of the particular version of the payment application installed on the mobile computing device (¶ 34, 60, 66, 99, 101-104). Hird teaches wherein the cryptogram is determined to be valid based on a checksum (¶ 86).
Regarding claim 21, Hird teaches further comprising receiving, by the provisioning server from the payment application, a transaction request that includes a cryptogram, wherein the cryptogram is generated using a recovered payment key (¶ 48, 52, 54, 61, 67, 78, 86).  
Regarding claim 22, Hird teaches in response to the cryptogram being invalid, sending a transaction response that indicates the transaction request is rejected (¶ 53, 59, 86, 88). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muzammil et al., (US 20140032915) teaches integrity of software application and encoded checksums.
Goodman et al., (US 20030028809) teaches the use of checksums to verify the software in a library
Albert et al. (US 20030056096) teaches non supported versions of applications and encoded checksums

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094. The examiner can normally be reached Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685